                             UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

DWAYNE ADAM RACINE                                               CIVIL ACTION

VERSUS                                                           NO. 20-2930

LASALLE MANAGEMENT, ET AL.                                       SECTION “A” (2)

                                            ORDER

       Having reviewed the complaint, the applicable law, and the Magistrate Judge’s Report and

Recommendations, the Court approves the Magistrate Judge’s Report and Recommendations and

adopts it as its opinion herein. Accordingly,

       IT IS ORDERED that Plaintiff’s § 1983 claims be DISMISSED WITH PREJUDICE

as legally frivolous and/or for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2), §

1915A(a)–(b), and/or 42 U.S.C. § 1997e(c)(1);

       IT IS FURTHER ORDERED that Plaintiffs’ state law negligence claims be

DISMISSED WITHOUT PREJUDICE because the court declines to exercise supplemental

jurisdiction under 28 U.S.C. § 1367(c);

       IT IS FURTHER ORDERED that the Motion to Dismiss (ECF No. 22) filed by

Defendants Terrebonne Parish Criminal Justice Complex and Terrebonne Parish Medical Staff be

DISMISSED AS MOOT.

       July 1, 2021



                                                  ___________________________________
                                                            JAY C. ZAINEY
                                                    UNITED STATES DISTRICT JUDGE
